212 F.2d 205
Charles C. D. GOTT, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 188.
Docket 22875.
United States Court of Appeals Second Circuit.
Argued April 8, 1954.
Decided April 27, 1954.

Petition to review a decision of the Tax Court redetermining a deficiency in the income taxes of the petitioner and holding the cost of two annuity contracts to constitute taxable income under § 22 (b) (2) (B) of Title 26 U.S.C.A.
John R. Brook, George V. Mahoney, New York City, for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, C. Moxley Featherston, Sp. Assts. to the Atty. Gen., for respondent.
Before CHASE, Chief Judge, and SWAN and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of the Tax Court, 12 T.C.M. 435.


2
Bogardus v. Commissioner, 302 U.S. 34, 58 S.Ct. 61, 82 L.Ed. 32, on which the petitioner much relies, is distinguishable on the facts.